Citation Nr: 1760500	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee. 


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1995 to December 1999, and in the U.S. Army from May 2002 to April 2006.  He also had service in the Army National Guard of South Carolina.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO, in pertinent part, denied a rating in excess of 10 percent for degenerative joint disease of the right knee.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Columbia, South Carolina.

In November 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The Veteran appealed the Board's July 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the parties to the appeal filed a Joint Motion for Partial Remand (JMR) of the Board's decision.  The Court granted the JMR later that month, thereby vacating the Board's decision and returning that matter to the Board.  

The Board remanded the matter again in April 2016 for an updated examination of the Veteran's knee.  This examination occurred in November 2016.  In the interim, the Board received judicial guidance on the requirement for increased ratings examinations for musculoskeletal disabilities. Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board remanded the case again in June 2017 for additional examinations of the Veteran's knee in compliance with Correia.  The requested VA examination occurred in August 2017 and substantially complied with Correia by including joint testing for pain on both active and passive motion, and in weight-bearing and range of motion measurements (ROM) of the opposite undamaged joint (in this case, the left knee).
FINDINGS OF FACT

1. The Veteran's service-connected degenerative arthritis of the right knee has manifested in, at worst, extension limited from 90 degrees to 0 degrees; flexion from 0 degrees to 80 degrees; painful motion; and functional limitations, including painful motion and swelling. 

2. As of June 27, 2010, the Veteran had a horizontal tear through the posterior of the medial meniscus of his right knee manifested by right knee weakened movement, with pain on movement, swelling, and interference with sitting, standing, and weight bearing.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee, manifested by limitation of extension, have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, DC 5003 and 5260 (2017).

2. The criteria for an initial disability rating of 20 percent for dislocated semilunar cartilage (meniscus) of the right knee, manifested by frequent episodes of locking, pain, and effusion to the joint, have been met, as of June 27, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, DC 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  All complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Id. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Diagnostic Code (DC) 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.  Here, there are appropriate DC's such that a rating under 5003 is inappropriate. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II.

Under DC 5261, pertaining to limitation of extension, a 10 percent rating is for application where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.

Under DC 5258, a 20 percent rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the maximum schedular rating.  

Significantly, § 4.71a does not expressly prohibit separate evaluation under DC 5261 and 5258. See Lyles v. Shulkin, No. 16-0994 (Vet. App., decided November 29, 2017); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  

At the hearing, the Veteran testified that he has pain "all day, every day."  Further, his knee stays swollen, it is hard to walk, and he has limited range of motion due to swelling and pain.  While he has not fallen to the ground, his knee continually gives out and he has had to catch himself for balance.  He has continuously worn a knee brace since 2011.  

Degenerative joint disease of the right knee evaluated at 10 percent

The Veteran was originally awarded service connection for a right disability under DC 5261 for limitation of extension of his right knee through a rating decision dated October 2006.  However, at the time of the rating, the Veteran's limitation of extension was not limited to the 10 degrees required by the DC.  Instead, after considering the Veteran's subjective complaints and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Veteran was assigned a 10 percent rating because it was the least minimum compensable rating for painful motion with joint pathology.

The Veteran has consistently reported knee pain throughout the record.  He has received synvisc treatments in 2009 and Gel-One injections in 2016.  In these office visits, the Veteran has not had his knee's range of motion (ROM) measured.  

The Veteran has had several VA examinations regarding his knee.  In October 2011, his right knee flexion ROM was 0 degrees to 130 degrees with painful motion at 90 degrees, and no limits on extension. However, his knee was objectively observed to be at full strength with normal stability.  

In August 2013, his right knee flexion ROM was 0 degrees to 110 degrees with painful motion at 80 degrees, and no limits on extension.  However, again, his knee was objectively observed to be at full strength with normal stability.  After repetitive testing, his flexion was 90 degrees with pain noted on movement. 

In November 2016, flexion ROM was 10 degrees to 100 degrees; extension ROM was 100 degrees to 10 degrees.  Extension exercises caused pain with weight bearing.  The Veteran's left knee flexion ROM was noted from 5 degrees to 110 degrees and extension ROM was 110 degrees to 5 degrees.  The VA examiner gave the opinion that pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability with repeated use over a period of time, although an examination was not performed after repetitive use.  Further, the examiner found that while the examination was not being performed during a flare-up, the results were medically consistent with the Veteran's statements describing functional loss during flare-ups because of reports of swelling, disturbance of locomotion, and interference with sitting and standing. 

The most recent VA examination occurred in August 2017.  The Veteran reported near constant "swelling, locking, and pain" of his right knee.  During flare-ups, the Veteran reported difficulty with bending, squatting, and prolonged walking and sitting with his knee flexed.  On examination, the Veteran's flexion ROM was 0 degrees to 90 degrees; and extension ROM 90 degrees to 0 degrees.  Painful flexion and extension and pain with weight bearing were noted along with tenderness to the patellar facet.  The Veteran's left knee was normal on examination.  The Veteran had full strength of his bilateral knees with mild effusion of the right knee on examination.  While the Veteran reported additional pain during flare-ups, the examiner stated that he would be unable to say without mere speculation to estimate either loss of ROM or describe loss of function, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

The evidence of record, specifically the VA examinations in October 2011, August 2013, November 2016, and August 2017, do not show that the Veteran's limitations in extension ROM have been limited to more than 10 degrees such that a rating greater than 10 percent is warranted for this time period. See 38 C.F.R. § 4.71a, DC 5261.  The Board acknowledges that the Veteran reported experiencing flare-ups of right knee pain among other complaints; however, physical examination showed that, at most, his right knee extension ROM was from 90 degrees to 0 degrees.  Given that the Veteran does not have the requisite limitation in ROM, the finding of a 10 percent rating for the Veteran's pain with extension adequately compensates the Veteran under 38 C.F.R. §§ 4.40, 4.45, and 4.59.; See Johnson and DeLuca, supra.

Dislocated semilunar cartilage (meniscus) of the right knee evaluated at 20 percent

While the Veteran did not file a claim for evaluation of dislocated semilunar cartilage (meniscus) of the right knee, the disability is raised by the record.  In January 2009, the Veteran had imaging of his right knee that showed a horizontal tear through the posterior of the medial meniscus of the knee.  Imaging in June 2015 shows the same injury. 

These meniscus injuries were also found on physical examination by VA examiners in October 2011 and in August 2017.  In October 2011, the VA examiner noted the Veteran had repeated right knee swelling and effusions with arthrocentesis.  The Veteran had right knee weakened movement, with pain on movement, swelling, and interference with sitting, standing, and weight bearing.

In August 2017, the Veteran complained of right knee "swelling, locking, and pain."  He reported that he had difficulty bending and squatting, and pain with prolonged walking and sitting with his knee flexed.  

The evidence of record, specifically the VA examination in October 2011 and August 2017, shows that, effective June 27, 2010, the date of the Veteran's application, the Veteran's torn meniscus of the right knee results in frequent episodes of locking, pain, and effusion into the joint.  Therefore, the Board awards a 20 percent rating for this disability, which is the highest rating under DC 5258.  


Extraschedular considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right knee disabilities. 38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's knee disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including locking and limitation of motion, pain, and effusion are contemplated in the ratings assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  

Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  

The manifestations of the Veteran's disabilities are considered by the schedular ratings.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, supra.  


ORDER

1. The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee, manifested by limitations in extension, have not been met.

2. The criteria for an initial disability rating of 20 percent for dislocated semilunar cartilage (meniscus) of the right knee have been met, as of  June 27, 2010.  



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


